DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
Applicant's arguments filed 21 June 2022 regarding the 35 USC 103 rejections have been fully considered but they rendered moot as the amendment required a new reference, as shown below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2007/0029799), in view of Gleave et al. (“Gleave”; US 2018/0123349) and Xie et al. (“Xie”; Modelling and Control of a Hybrid Electric Propulsion System for Unmanned Aerial Vehicles, included on IDS of 26 January 2021). 
Regarding claim 1: Shimizu discloses a hybrid power system for providing electrical energy to an electrical load, comprising: 
a prime mover (2);
an electrical generator (1) rotated by operation of the prime mover to produce an AC electrical current output (to 3); 
a DC power bus (at 4-1, Fig. 4); 
an active rectifier (3) operable to rectify the AC electrical current output of the generator to a DC current output at a desired amperage and to provide the DC current output to the DC power bus (paragraph 0037); 
an energy storage device (6) connected to the DC power bus and operating as a buffer to transfer electrical current to and from the DC power bus to meet differences between the DC current output provided by the rectifier and the requirements of the electrical load (paragraph 0041, or in an overload, paragraph 0054); and 
a controller responsive to the electrical current transferred between the energy storage device and the DC power bus to alter a throttle of the prime mover to increase the operating speed of the prime mover to maintain the transferred current within a specified amount of a target current (paragraph 0038 – the rotation of the engine follows the demand of the load).
Shimizu does not explicitly disclose a first control loop and a second control loop to operate simultaneously, with the first control loop carrying out the current control and the second control loop carrying out the speed control and altering the operation of the rectifier to change the torque applied to the prime mover by the generator to return the prime mover to within a specified amount of a target operating speed.
However, Xie discloses a first control loop and a second control loop to operate simultaneously, with the first control loop carrying out the current control (vector control, page 6, top left section c)) and the second control loop carrying out the speed control (speed control, same section c) and Fig 6).
And, Gleave discloses altering the operation of the rectifier to change the torque applied to the prime mover by the generator to return the prime mover to within a specified amount of a target operating speed (step 1312, Fig. 13, paragraph 0066 – the rectifier is used to control the torque to get the engine speed and torque to a maximum efficiency operating line).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Shimizu to have control carried out in two control loops, as disclosed by Xie, to make the control more robust and to utilize the rectifier to have the engine reach a target speed, as disclosed by Gleave, in order to maximize efficiency (paragraph 0066). 
Regarding claim 4: Shimizu discloses the active rectifier is a semiconductor bridge rectifier controlled by pulse width modulated gating signals (paragraph 0057). 
Regarding claim 5: Shimizu discloses the throttle is altered by predefined amounts (paragraph 0038).
Regarding claim 6: Shimizu discloses the target operating speed is determined dynamically (Fig. 3A, 3B).
Regarding claim 7: Shimizu discloses a method of controlling a hybrid power system supplying electrical power to an electrical load connected to a DC power bus (at 4-1), the hybrid power system including a prime mover (2) connected to an electrical generator (1) operable to produce AC electrical power, an active rectifier (3) operable to convert the produced AC electrical power to DC electrical power supplied to the DC power bus and an energy storage device (6) connected to the DC power bus, the method comprising the steps of: 
(a) determining an amount of power transferred between the energy storage device and the DC power bus (paragraph 0037); 
(b) comparing the determined amount of power transfer to a specified range of a specified level of power transfer, wherein if the determined amount of power transfer is not within a specified range of a specified level of power transfer, then altering a throttle of the prime mover to increase rotational speed of the prime mover to bring the amount of power transferred to within the specified range (paragraph 0038); 
(c) determining the rotational speed of the prime mover;
(d) repeating steps (a) through (c) (as the control is continued during operation).
Shimizu does not explicitly disclose a first control loop and a second control loop to operate simultaneously, with the first control loop carrying out the current control and the second control loop carrying out the speed control comparing the rotational speed of the prime mover to a specified range of a specified rotational speed, wherein if the determined rotational speed is not within the specified range of a specified rotational speed, then altering the operation of the rectifier to change the torque applied to the prime mover by the rectifier to bring the rotational speed to within the specified range. 
However, Xie discloses a first control loop and a second control loop to operate simultaneously, with the first control loop carrying out the current control (vector control, page 6, top left section c)) and the second control loop carrying out the speed control (speed control, same section c) and Fig 6).
And, Gleave discloses comparing the rotational speed of the prime mover to a specified range of a specified rotational speed, wherein if the determined rotational speed is not within a specified range of a specified rotational speed, then altering the operation of the rectifier to change the torque applied to the prime mover by the rectifier to bring the rotational speed to within the specified range (step 1312, Fig. 13, paragraph 0066 – the rectifier is used to control the torque to get the engine speed and torque to a maximum efficiency operating line).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Shimizu to have control carried out in two control loops, as disclosed by Xie, to make the control more robust and to utilize the rectifier to have the engine reach a target speed, as disclosed by Gleave, in order to maximize efficiency (paragraph 0066). 
Regarding claim 8: Shimizu discloses the specified rotational speed of the prime mover is determined dynamically (Fig.3A, 3B).
Regarding claim 9: Shimizu discloses step (c) and step (b) is performed, but does not explicitly disclose step (c) is performed at a greater rate than step (b).
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify rate at which the steps are carried out in order to meet optimal system demands. 
Regarding claim 10: Shimizu discloses the specified level of energy transfer is determined dynamically (paragraph 0038, it’s continuously changing).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, Gleave, and Xie as applied to claim 1, further in view of Minowa (US 3,694,661).
Regarding claim 2: Shimizu discloses the prime mover is an engine, but does not explicitly disclose an internal combustion engine.
However, Minowa discloses an internal combustion engine (title).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the engine of Shimizu to be an internal combustion engine in order to design an efficient system. 
Regarding claim 3: Shimizu discloses the generator is at least one three-phase AC motor, but does not explicitly disclose a brushless AC motor.
However, Minowa discloses a brushless AC motor (column 1, lines 1-2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Shimizu to be a brushless AC motor, as disclosed by Minowa, in order to efficiently provide AC power. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/           Primary Examiner, Art Unit 2832